Filed 11/5/21 Providence Industries v. Lularoe CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 PROVIDENCE INDUSTRIES, LLC.,

          Plaintiff, Cross-Defendant and                                  E075513
          Respondent,
                                                                          (Super.Ct.No. RIC1825263)
 v.
                                                                          OPINION
 LULAROE, LLC, et al.,

          Defendants, Cross-Complainants
          and Appellants.


         APPEAL from the Superior Court of Riverside County. Jackson Lucky, Judge.

Affirmed.

         Rutan & Tucker, Alejandro S. Angulo, Bradley A. Chapin, Kathryn D.Z. Domin,

and Ashley Vernick, for Defendants, Cross-Complainants and Appellants.

         Reed Smith, Marsha A. Houston, Christopher O. Rivas, and Kasey J. Curtis, for

Plaintiff, Cross-Defendant and Respondent.

         Plaintiff and respondent Providence Industries, LLC. (Providence) and defendants

and appellants LuLaRoe, LLC and LLR, Inc. (collectively, LuLaRoe) are engaged in civil




                                                              1
litigation arising from business disputes. During the litigation, an employee of

LuLaRoe’s outside counsel, acting anonymously and without authorization, sent certain

documents to Providence’s outside counsel. After a series of hearings regarding whether

LuLaRoe had adequately demonstrated that the documents were privileged, the trial court

entered an order requiring, among other things, that Providence’s counsel return the

documents and that any copies be destroyed.

       At issue here is LuLaRoe’s subsequent motion to disqualify Providence’s counsel.

The trial court denied the motion, explaining in a written ruling that Providence’s counsel

had complied with their duties regarding inadvertently disclosed privileged documents

under State Compensation Insurance Fund v. WPS, Inc. (1999) 70 Cal.App.4th 644 (State

Fund) and Rico v. Mitsubishi Motors Corp. (2007) 42 Cal.4th 807 (Rico). We find that

the trial court did not abuse its discretion by its ruling, and therefore affirm.

                                          I. FACTS

       Providence’s initial complaint in this matter was filed in November 2018. The

case garnered some degree of public attention, including news stories and discussion on

various public websites.

       On September 19, 2019, outside counsel for Providence, Reed Smith, LLP (Reed

Smith) received an anonymous letter relating to the litigation. The letter was processed

in the usual manner for incoming mail correspondence in the matter; it was scanned by a

secretary, saved to the electronic client file, and distributed by email to the litigation team

and Providence’s in-house general counsel.



                                               2
       A Reed Smith lawyer representing Providence, Marsha Houston, skimmed the

letter and became concerned that “it appeared to possibly contain a page of confidential

material that was not public.” She expressed her concern to another attorney on the

litigation team, Chris Rivas. Rivas, too, skimmed the document, and he agreed with

Houston that it might contain confidential material. Rivas and Houston recognized that

the document appeared to be from the same source as three other anonymous

communications received within the previous month. Those earlier communications had

not appeared to Houston or Rivas to contain anything confidential. Rather, they appeared
                                                                           1
to be “the musings of a disgruntled person who was following the case.” Houston and

Rivas had not found the earlier anonymous communications notable, due to the relatively

public nature of Providence’s dispute with LuLaRoe, which had generated other instances

where nonparties had contacted them about the case.

       More specifically, the four documents consisted of a total of five pages. The first

of the documents that Reed Smith received was a one-page printout of an email with

handwritten notes on it. The email was sent by Providence’s in-house counsel to

LuLaRoe’s outside counsel and a non-attorney employee of LuLaRoe, and copied to

another individual that our record does not identify (apparently a non-attorney employee




       1
         Neither the trial court nor this court directly reviewed the documents at issue, as
they were not made part of the record. The evidence of the contents of the documents
consists entirely of attorney declarations.


                                             3
                2
of Providence). The next two documents were single-page typewritten letters, sent

anonymously. The fourth document included another one-page typewritten letter, as well

as a one-page attachment that contained the information that caught the Reed Smith

attorneys’ attention as potentially confidential.

       “Within days” after September 19, 2019, Houston and Rivas consulted with Reed

Smith’s in-house counsel, as well as the California State Bar’s ethics hotline. The state

bar attorney suggested that they disclose the document containing potentially confidential

information to opposing counsel. “In an abundance of caution,” however, the Reed

Smith attorneys decided to disclose all of the anonymously received documents.

       On September 25, 2019, a copy of the September 19, 2019 communication (but

not the other documents) was shared with two associated attorneys in a separate, but

related matter. Our use of the passive voice here is intentional—the record does not
                                                          3
reveal who distributed the document to those attorneys.



       2
          In LuLaRoe’s later-created privilege log, the document is described as
containing handwritten notes on a printout of an email sent by a person who is in-house
counsel for Providence. The log shows the email was sent to an attorney at Floratos,
Loll, and Devine, PLC (Floratos Loll) who serves as “outside general counsel” to
LuLaRoe, as well as to LuLaRoe’s Chief Financial Officer. The log identifies the
Floratos Loll attorney as the author of the handwritten notes. The log also shows the
email was copied to another individual not identified in our record; we infer that he is
most likely a non-attorney employee of Providence, perhaps a financial officer.
       3
          Houston and Rivas’s declarations do not discuss this distribution of the
document, and nothing else in the record establishes who made the September 25, 2019
distribution to the associated attorneys. Reed Smith’s “Report Regarding Destruction of
Documents” states only that the document “was provided” to those attorneys on
September 25, 2019, and that Reed Smith “confirmed” that the receiving attorneys had
“each deleted the electronic copies . . . from their respective Microsoft Outlook inboxes.”

                                              4
       In a September 30, 2019 letter to Alex Angulo, counsel for LuLaRoe, Rivas

disclosed Reed Smith’s receipt of all four documents, provided copies, and expressed

concern that the most recently received document might contain confidential
             4
information. Rivas stated that Reed Smith had not “carefully reviewed” any of the

documents, but observed that none of them “appear to be privileged.” Rivas demanded

that, if LuLaRoe was going to claim privilege, Angulo “provide sufficient information for

the Court to determine” whether a privilege applied. Rivas expressly disclaimed any

“waiver of any of Plaintiff’s rights or remedies,” and stated that “Plaintiff does not

concede that any of the materials . . . are privileged or confidential,” explaining that the

materials were being provided “because Plaintiff may use the most recent communication

in discovery” and “in the interests of full disclosure and after having consulted with the

state bar ethics hotline regarding this unusual circumstance.”

       In a responding letter sent October 1, 2019, Angulo asserted that the privileged

nature of the documents was “obvious” upon even “a cursory review,” and demanded,

among other things, that the documents be returned and all copies be destroyed. Rivas


       4
          LuLaRoe’s counsel included both Rutan & Tucker, LLP (Rutan) and Floratos
Loll. Angulo is an attorney at Rutan. The source of the documents at issue was
eventually determined to be a legal secretary at Floratos Loll, who had acted without
authorization.
       Rivas’s September 30, 2019 letter to Angulo stated that the most recent
anonymous “communication” had “enclosed a list of what purports to be a summary of
distributions and transfers that may be salient to the Plaintiff’s fraudulent transfer
claims.” In their declarations submitted in opposition to LuLaRoe’s motion to disqualify,
Rivas and Houston averred that they could not recall any specifics regarding the contents
of any of the four documents, and Rivas averred that he could not “even recall what the
information was.”

                                              5
replied the next day, declining Angulo’s demands absent “sufficient factual information”

to evaluate whether the documents were “actually privileged,” and again stating that the

documents did not appear to privileged from the “very cursory review” Reed Smith

attorneys had conducted. Motion practice ensued.

       Initially, the trial court agreed with Providence, denying LuLaRoe’s ex parte

application for an order requiring compliance with the demands asserted in Angulo’s

October 1, 2019 letter due to a lack of evidence that the documents were privileged. The

trial court also found lacking LuLaRoe’s evidence in support of a noticed motion seeking

the same relief. After a continuance to allow LuLaRoe to provide supplemental attorney

declarations, however, Providence and the trial court were both satisfied with LuLaRoe’s
           5
showing. On December 18, 2019, the court granted LuLaRoe’s motion and entered an

order requiring, among other things, that Providence and Reed Smith return the “claimed

privileged information” and destroy all copies. They complied with the order and

confirmed that originals had been returned and any copies held by Providence, Reed

Smith, or the associated attorneys in the related matter had been destroyed.




       5
         More specifically, at issue was whether LuLaRoe had submitted declarations
sufficient to constitute a prima facie showing that the anonymous letters fell under the
attorney client privilege as defined in Evidence Code section 952, and whether the
handwritten notes on one of the documents were attorney work product, privileged under
Code of Civil Procedure section 2018.030. Providence did not attempt to rebut
LuLaRoe’s supplemented prima facie showing.

                                            6
       On May 22, 2020, LuLaRoe filed its motion to disqualify Reed Smith. After a

hearing, the trial court denied the motion in a written “Ruling on Submitted Matter”

issued July 23, 2020.

                                     II. DISCUSSION

       LuLaRoe argues that the trial court abused its discretion by denying the motion to

disqualify Reed Smith. We hold that the trial court acted within its discretion.

A. Applicable Law

       The “seminal California decision defining a lawyer’s ethical obligations upon

receiving another party’s attorney-client privileged materials” is State Comp. Ins. Fund v.

WPS, Inc. (1999) 70 Cal.App.4th 644 (State Fund). (McDermott Will & Emery, LLP v.

Superior Court (2017) 10 Cal.App.5th 1083, 1106 (McDermott).) State Fund held:

“When a lawyer who receives materials that obviously appear to be subject to an

attorney-client privilege or otherwise clearly appear to be confidential and privileged and

where it is reasonably apparent that the materials were provided or made available

through inadvertence, the lawyer receiving such materials should refrain from examining

the materials any more than is essential to ascertain if the materials are privileged, and

shall immediately notify the sender that he or she possesses material that appears to be

privileged. The parties may then proceed to resolve the situation by agreement or may

resort to the court for guidance with the benefit of protective orders or other judicial

intervention as may be justified.” (State Fund, supra, 70 Cal.App.4th at pp. 656-657.)




                                              7
       In Rico v. Mitsubishi Motors Corp. (2007) 42 Cal.4th 807, 817 (Rico), our

Supreme Court adopted this “State Fund rule,” describing it as a “fair and reasonable

approach.” Rico extended the rule to apply not just to attorney-client privileged

materials, but also materials protected by the attorney work product doctrine. (Id. at pp.

817-818.) Rico describes the State Fund rule as “an objective standard” that asks

“whether reasonably competent counsel, knowing the circumstances of the litigation,

would have concluded the materials were privileged, how much review was reasonably

necessary to draw that conclusion, and when counsel’s examination should have ended.”

(Rico, at p. 818.)

       In State Fund, the Court of Appeal also addressed the circumstance where the

materials do not “obviously” or “clearly” appear to be confidential or privileged:

“[W]henever a lawyer ascertains that he or she may have privileged attorney-client

material that was inadvertently provided by another, that lawyer must notify the party
                                     6
entitled to the privilege of that fact.” (State Fund, supra, 70 Cal.App.4th at p. 657.)

Several later cases have concluded that the opposing party’s claim of privilege will

“trigger[]” the receiving attorney’s “State Fund obligations,” no matter what the face of

the material and the circumstances of its disclosure may arguably show. (McDermott,

supra, 10 Cal.App.5th at p. 1112; see id. at 1116 [objections of opposing counsel



       6
         Rico does not discuss or apply this aspect of State Fund, as the Supreme Court
in Rico only considered whether the attorney notes at issue were clearly privileged and
whether it was reasonably apparent that their disclosure was inadvertent. (Rico, supra, 42
Cal.4th at pp. 818-819.)

                                             8
“constitute substantial evidence that [the receiving law firm] reasonably should have

realized the [material] was an inadvertently disclosed, privileged document subject to the

State Fund rule”]; Clark v. Superior Court (2011) 196 Cal.App.4th 37, 46 (Clark)

[counsel’s warning on privilege holder’s behalf triggers an opposing attorney’s State

Fund duties].) That is, the receiving attorney must at that point “refrain from examining

the materials any more than is essential to ascertain if the materials are privileged” or

otherwise using the materials until the parties have “resolve[d] the situation by

agreement” or received judicial guidance. (State Fund, supra, at pp. 656-657.)

       The consequence of the receiving counsel’s failure to comply with State Fund

obligations can be disqualification, but that is not automatically the case. (See State

Fund, supra, 70 Cal.App.4th at p. 657 [disqualification “might be justified . . . assuming

other factors compel disqualification”].) “A trial court . . . may not order disqualification

“‘simply to punish a dereliction that will likely have no substantial continuing effect on

future judicial proceedings.”’” (McDermott, supra, 10 Cal.App.5th at p. 1120.)

Nevertheless, an “affirmative showing of existing injury from the misuse of privileged

information is not required.” (Ibid.) Rather, “‘the significant question’” is whether there

is a “‘genuine likelihood’” that the receiving counsel’s review and use of the

inadvertently disclosed materials will “‘affect the outcome of the proceedings before the

court.’” (Ibid.; see also Clark, supra, 196 Cal.App.4th at p. 55 [same].)) “‘Thus,

disqualification is proper where . . . there is a reasonable probability counsel has obtained




                                              9
information the court believes would likely be used advantageously against an adverse

party during the course of the litigation.’” (McDermott, at p. 1120.)

       “A trial court’s decision to grant or deny a motion to disqualify counsel is

generally reviewed for abuse of discretion.” (O’Gara Coach Co., LLC v. Ra (2019) 30

Cal.App.5th 1115, 1123; accord Rico, supra, 42 Cal.4th at p. 819 (Rico).) “‘In exercising

its discretion, the trial court must make a reasoned judgment that complies with

applicable legal principles and policies.’” (Clark, supra, 196 Cal.App.4th at p. 46.)

“‘The order is subject to reversal only when there is no reasonable basis for the trial

court’s decision.’” (Ibid.) The trial court’s express and implied factual findings are

reviewed for substantial evidence. (People ex rel Dept. of Corporations v. SpeeDee Oil

Change Systems, Inc. (1999) 20 Cal.4th 1135, 1143.) “Where the trial court has drawn

reasonable inferences from the evidence, we have no power to draw different inferences,

even though different inferences may also be reasonable.” (Federal Home Loan

Mortgage Corp. v. La Conchita Ranch Co. (1998) 68 Cal.App.4th 856, 860.) Rather, we

must draw all inferences in favor of the prevailing party and accept the trial court’s

resolution of conflicts in the evidence. (Clark, supra, 196 Cal.App.4th at pp. 46-47.)

B. Analysis

       A premise of LuLaRoe’s appellate arguments is that even the very first of the

anonymously sent documents that Reed Smith received appeared on its face to be

privileged, or at least that any reasonably competent lawyer reviewing the document

would have recognized it may be privileged, triggering immediate duties under State



                                             10
Fund. The evidence, however, does not support LuLaRoe’s premise. The email itself is

not a privileged document: it was sent by Providence’s counsel to LuLaRoe’s counsel

and a LuLaRoe non-attorney employee, with a copy to another individual. A declaration

from LuLaRoe’s outside counsel later provided evidence that the handwritten notes on

the printed copy of the email were in fact attorney work product. But the declaration

does not demonstrate why a reasonable lawyer initially reviewing the document would

have been on notice that the handwriting belonged to an attorney, let alone LuLaRoe’s
           7
attorney. We therefore find no abuse of discretion in the trial court’s conclusion that

Reed Smith’s receipt of that first document did not trigger any immediate duties under

State Fund.

       Similarly, LuLaRoe eventually submitted declarations averring that the

typewritten, anonymous letters, composed by the Floratos Loll legal secretary who sent

them, contained statements that “reflect or purport to reflect the substance of

communications between [LuLaRoe] attorneys handling this case and members of the

management team at [LuLaRoe],” even if in “mischaracterized or distorted” form. As the

trial court correctly noted, however, these declarations establish only that LuLaRoe

employees and attorneys recognized the privileged content. They do not establish that a

reasonably competent counsel on the other side of the litigation, “knowing the


       7
          LuLaRoe has asserted, in its privilege log and elsewhere, that the email was
printed from its attorney’s account. Nothing in evidence, however, explains how this was
determined, or why someone reviewing the document should reasonably have recognized
that it was printed out from LuLaRoe’s attorney’s account as opposed to that of one of
the other recipients (or the sender, for that matter).

                                             11
circumstances of the litigation, would have concluded the materials were privileged”

(Rico, supra, 42 Cal.4th at p. 818), as opposed to merely being the nonprivileged

“musings of a disgruntled person who was following the case,” as Rivas and Houston

initially perceived them to be. Thus, the trial court did not abuse its discretion in

determining that Reed Smith did not violate its ethical obligations under the State Fund

rule with respect to the second and third anonymous communications.

       Once Reed Smith received the last of the anonymously sent documents, it had

additional context for all of the communications, provided by the attachment containing

what seemed to be LuLaRoe’s confidential information. With the new context, Houston

and Rivas inferred (correctly) that LuLaRoe might assert a claim of privilege and

inadvertent disclosure regarding the documents, even though the Reed Smith attorneys

did not believe, based on the information they had, that the documents were in fact

privileged. Rivas therefore notified LuLaRoe’s counsel of the firm’s receipt of the

documents, initiating a dialogue on the issue. This is exactly what State Fund instructs

attorneys in such circumstances to do. (See State Fund, supra, 70 Cal.App.4th at p. 657

[“[W]henever a lawyer ascertains that he or she may have privileged attorney-client

material that was inadvertently provided by another, that lawyer must notify the party

entitled to the privilege of that fact”].)

       LuLaRoe faults Reed Smith for saving the documents to its electronic document

system and distributing the documents at issue to the team working on the litigation,

which included both Reed Smith attorneys and Providence’s in-house counsel. That



                                             12
distribution of the documents, however, apparently occurred before any attorney review

of the documents, as a function of the firm’s routine procedures for distributing incoming

correspondence relating to the case, and there is no evidence to the contrary. There is

nothing in State Fund or Rico, nor in any of the authority interpreting and applying those

cases, suggesting that a law firm must implement screening procedures to verify that

incoming correspondence does not include inadvertently disclosed privileged materials

before distribution to a litigation team. Rather, any duties an attorney may have under

State Fund are triggered when the attorney reviews the material and ascertains that it is or

might be inadvertently disclosed and privileged. (See State Fund, supra, 70 Cal.App.4th

at pp. 656-657.)

       LuLaRoe also suggests that Houston and Rivas acted improperly by showing the

documents to the Reed Smith attorney serving as the firm’s in-house counsel. There is

nothing in evidence, however, suggesting that this distribution of the documents was for

any purpose other than seeking ethical guidance in an unusual situation. In our view,

such a consultation falls squarely within the degree of examination of the documents

allowed by State Fund as “essential to ascertain if the materials are privileged” and

implicitly encouraged as part of every attorney’s “‘“obligation not only to protect his

client’s interests but also to respect the legitimate interests of fellow members of the bar,

the judiciary, and the administration of justice.”’” (State Fund, supra, 70 Cal.App.4th at

pp. 656-657.) State Fund and Rico are entirely compatible with the principle that




                                             13
lawyers, too, should be encouraged to seek legal advice as necessary to ensure that they

comply with their legal and ethical obligations.

       Additionally, LuLaRoe suggests that the Reed Smith attorneys acted improperly

by failing to return the documents immediately and destroy any copies once LuLaRoe

asserted a claim of privilege. Not so. There is authority that Angulo’s claim of privilege

put Reed Smith on notice, to the extent it was not before, that there was at least a dispute

about whether the documents were privileged, triggering State Fund duties to “refrain

from examining the materials any more than is essential to ascertain if the materials are

privileged,” and “then proceed to resolve the situation by agreement or [. . .] resort to the

court for guidance with the benefit of protective orders and other judicial intervention as

may be justified.” (State Fund, supra, 70 Cal.App.4th at pp. 656-657; see McDermott,

supra, 10 Cal.App.5th at p. 1112; Clark, supra, 196 Cal.App.4th at p. 46.) There is no

authority supporting the notion that the receiving party must immediately capitulate to a

claim of privilege, no matter whether currently available information demonstrates the

claim to have merit. Here, Reed Smith initially attempted to resolve the situation by

agreement, but LuLaRoe sought judicial intervention. Both sides were, in this regard,

acting as contemplated by State Fund.

       A closer question is presented by the distribution of the document received on

September 19, 2019 to two attorneys at an associated firm in a related case. If the

document was shared as part of trying to identify the anonymously sent document—and

in particular, to determine if it contained confidential information, and if so, whose?—



                                             14
that would at least arguably fall within the category of review “essential to ascertain if the

materials are [or might be] privileged.” (State Fund, supra, 70 Cal.App.4th at p. 656.) If,

however, Houston and Rivas had already ascertained that the document contained

LuLaRoe’s confidential information and might be subject to a claim of privilege, State

Fund instructs that their duty was to notify the party who would be entitled to the

privilege; a delay in doing so while the document was shared with associated counsel in a

related matter would be concerning. (See id. at p. 657.) Our record, however, does not

establish whether the document was shared with those attorneys before or after Houston

and Rivas’s consultation with Reed Smith’s in-house counsel and the state bar ethics

hotline, and includes no evidence as to why the document was shared with those

attorneys, who shared the document with them, or the extent of the attorneys’ review of

the document before they destroyed it in accordance with the trial court’s order.

       In any case, even assuming that Reed Smith fell short of its ethical obligations

under State Fund and Rico in one respect or another, disqualification would not be

appropriate if the “‘“dereliction . . . will likely have no substantial continuing effect on

future judicial proceedings.”’” (McDermott, supra, 10 Cal.App.5th at p. 1120.) The

record amply supports the conclusion that it would not. The copies previously in Reed

Smith’s possession have been destroyed or returned, and Houston and Rivas both

declared that they had only the most general memories of their contents, including no




                                              15
                                                       8
specifics about the privileged or confidential aspects. Although the documents were

distributed to a larger number of Reed Smith attorneys, only Houston, Rivas, and the in-
                                                                                         9
house counsel they consulted actually reviewed the documents in even a cursory way.

There is no evidence compelling the conclusion that Reed Smith has used or is likely to

use the documents at any point in the litigation (other than the initial dispute regarding

whether the documents are privileged). (Cf., e.g., McDermott, supra, 10 Cal.App.5th at

p. 1122 [upholding disqualification where receiving firm continued to review and use

inadvertently disclosed privileged documents in discovery and in formulating claims and

defenses even after claim of privilege asserted]; Clark, supra, 196 Cal.App.4th at p. 53

[upholding disqualification where there was evidence that receiving attorney “excessively

reviewed” privileged documents and “affirmatively used” information from them to

question witnesses, as well as to craft and support claims].) On this record, the trial court

was well justified in deciding that there was no “‘genuine likelihood’” that the receiving

counsel’s review and use of the inadvertently disclosed materials would “‘affect the




       8
           Moreover, given that the documents have not been included in the record and
their contents have not been described for the record except in general terms, there is no
basis to conclude the Reed Smith attorneys could have gained any substantial advantage
in the litigation from the privileged information in the documents, even if they did
remember it.
       9
          Rivas declared that he verified with the firm’s technical specialists that he had
been the only Reed Smith attorney who accessed the electronic copies of the documents
in the firm’s systems, and described actions he took to ensure that the original documents
were “maintained confidentially, even within Reed Smith.”

                                             16
outcome of the proceedings before the court.’” (McDermott, supra, 10 Cal.App.5th at p.

1120.)

         In support of a different conclusion, LuLaRoe cites O’Gara Coach Co., LLC v. Ra

(2019) 30 Cal.App.5th 1115, 1128-1129 (O’Gara) for the proposition that it is

unnecessary “for the party seeking to protect its privileged information to make an

affirmative showing of existing injury from the misuse of the privileged information; the

threat of such use is sufficient to justify disqualification.” LuLaRoe proposes that Reed

Smith’s “mere threat to use the Privileged Documents alone ‘is sufficient to justify

disqualification.’” This argument fails for two reasons. First, it is questionable whether

Rivas’s anodyne reservation of rights and explanation of why he was sending the

documents to Angulo in his September 30, 2019 letter, or anything else in the parties’
                                                           10
correspondence, is reasonably interpreted as a “threat.”        Second, that is not the type of

threat that O’Gara addressed. O’Gara involved concerns raised by the circumstance that

an attorney for one side of the litigation had previously been the president and CEO of an

adverse party, and had in that former role played an active part in developing the adverse

party’s claims and defenses in the current litigation. At issue was whether there was a

genuine likelihood the adverse party’s confidential and privileged information would be


         10
          Rivas closed his initial correspondence to Angulo with the following paragraph:
“Please note that this letter is being sent without waiver of any of Plaintiff’s rights or
remedies. In sending this letter, Plaintiff does not concede that any of the materials
enclosed with the letter are privileged or confidential. However, because Plaintiff may
use the most recent communication in discovery, it is providing you with all
communications it received in the interests of full disclosure and after having consulted
with the state bar ethics hotline regarding this unusual circumstance.”

                                            17
used to its opponents’ advantage in the litigation. (See O’Gara, supra, 30 Cal.App.5th at

p. 1129 [citing to McDermott’s and Clark’s discussions of “genuine likelihood”

standard].) Unsurprisingly on the facts before it, the O’Gara court found there was that

sort of “threat” that the information would be used or disclosed, justifying

disqualification of the attorney and his firm. (O’Gara, at pp. 1129, 1131-1132.) Our

facts are different.

       The trial court’s conclusions—that Reed Smith complied with its obligations

under State Fund and Rico, and in any case disqualification is inappropriate because there

is no genuine likelihood that Reed Smith will advantageously use the inadvertently
                                          11
disclosed information—were reasonable.         We therefore will not disturb its ruling.

                                   III. DISPOSITION

       The trial court’s denial of LuLaRoe’s motion to disqualify is affirmed. Providence

is awarded costs on appeal.


       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAPHAEL
                                                                                           J.

We concur:

McKINSTER
                 Acting P. J.

FIELDS                     J.


       11
          Indeed, on this record, even if we were not required to apply a deferential
standard of review, we would reach the same conclusions.

                                               18